DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 5, Figure 6, Claims 1-14 in the reply filed on 04/07/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021 and 05/26/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of actuators connected between the first frame and the second frame” and “a plurality of actuators connected between the third frame and the fourth frame”.  The claim then goes on to recite “the plurality of actuators” in lines 8, 14 and 19 of the claim.  It can be confusing as to which plurality of actuators are being referenced.  For Examination purposes, the claim will be interpreted as “a plurality of first actuators connected between the first frame and the second frame”, “a plurality of second actuators connected between the third frame and the fourth frame”, lines 8 and 19 will be “the plurality of second actuators” and line 14 as “the plurality first of actuators”.
 Claims 2-14 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, deficiency of parent claim 1.
Claim 8 recites the limitation "the auxiliary frame structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which of the first, second, third and fourth auxiliary frames defined in claim 1 is being referred to.  For Examination purposes, this will be interpreted as “any of said auxiliary frame structures”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recited limitation “the actuators of the third actuation layer are nanoscopic electrostatic drive actuators.” Does not recite any structure which is further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. [US 2002/0038984].
Claim 1, as best understood, Jeong et al. discloses a platform [41a], comprising: a first actuation layer [23a/23c/35a/35c/41] comprising a first frame [23a/23c], a second frame [41a] and a first plurality of actuators [fingers of the electrostatic comb drive between 23a/35a and 23c/35c; figure 6] connected between the first frame [23a/23c]  and the second frame [41a], wherein the first plurality of actuators are adapted to move the first frame and the second frame with respect to each other in a first direction [61; figure 7]; a second actuation layer [23b/23d/35b/35d/41a] comprising a third frame [23b/23d], a fourth frame [41a] and a second plurality of actuators [fingers of the electrostatic comb drive between 23b/35b and 23d/35d; figure 6] connected between the third frame [23b/23d] and the fourth frame [412a], wherein the second plurality of actuators are adapted to move the third frame and the fourth frame with respect to each other in a second direction [62, figure 8], different from the first direction [figure 7]; wherein the fourth frame of the second actuation layer and the second frame of the first actuation layer are mechanically connected to each other [41a serves as both the second and fourth frames which is equivalent to connecting two separate frames]; wherein the first actuation layer comprises first auxiliary frame structures [11] mechanically connected to the first frame [23a/23c] and second auxiliary frame structures [37a/37c] mechanically connected to the second frame [41a], wherein the first plurality of actuators are mechanically connected between the first auxiliary frame structures and the second auxiliary frame structures [figures 1 and 6], and/or wherein the second actuation layer comprises third auxiliary frame structures [11] mechanically connected to the third frame [23b/23d] and fourth auxiliary frame structures [37b/37d] mechanically connected to the fourth frame [41a], wherein the second plurality of actuators are mechanically connected between the third auxiliary frame structures and the fourth auxiliary frame structures [figures 1 and 6].
Claim 2, as best understood, Jeong et al. discloses the platform according to claim 1, wherein the first direction [61] is an in-plane direction in-plane a plane spanned by the first actuation layer [figure 7], and/or wherein the second direction [62] is an in-plane direction in-plane a plane spanned by the second actuation layer [figure 8].
Claim 3, as best understood, Jeong et al. discloses the platform according to claim 2, wherein the in-plane direction is a direction parallel to the plane spanned by the first actuation layer or the second actuation layer, respectively [figures 6 and 7].
Claim 6, as best understood, Jeong et al. discloses the platform according to claim 1, wherein the first frame is a static frame [23a/23c is fixed to the substrate 11], and/or wherein the second frame, the third frame and the fourth frame are moveable frames.
Claim 8, as best understood, Jeong et al. discloses the platform according to claim 1, wherein any of said auxiliary frame structures comprise beams, springs [37] or a combination thereof.
Claim 14, as best understood, Jeong et al. discloses the platform according to claim 1, wherein a moveable object [probe] is attached to the platform [paragraphs 0004 and 0034].

Claims 1-3, 6, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baeck et al. [US 2002/0038984].
Claim 1, as best understood, Baeck et al. discloses a platform [71], comprising: a first actuation layer [31/41] comprising a first frame [31], a second frame [41] and a first plurality of actuators [33/43; figure 2] connected between the first frame [31] and the second frame [41], wherein the first plurality of actuators [33/43] are adapted to move the first frame [31] and the second frame [41] with respect to each other in a first direction [along the X axis; up/down with respect to figure 2]; a second actuation layer [51/61] comprising a third frame [51], a fourth frame [61] and a second plurality of actuators [53/63] connected between the third frame [51] and the fourth frame [61], wherein the second plurality of actuators are adapted to move the third frame [51] and the fourth frame [61] with respect to each other in a second direction [along the Y axis; left/right with respect to figure 2], different from the first direction [figure 2]; wherein the fourth frame [61] of the second actuation layer and the second frame [41] of the first actuation layer are mechanically connected to each other [via 46]; wherein the first actuation layer comprises first auxiliary frame structures [30] mechanically connected to the first frame [31] and second auxiliary frame structures [40] mechanically connected to the second frame [41], wherein the first plurality of actuators [33/43] are mechanically connected between the first auxiliary frame structures [30] and the second auxiliary frame structures [40; figure 2], and/or wherein the second actuation layer comprises third auxiliary frame structures [50] mechanically connected to the third frame [51] and fourth auxiliary frame structures [60] mechanically connected to the fourth frame [61], wherein the second plurality of actuators [53/63] are mechanically connected between the third auxiliary frame structures [50] and the fourth auxiliary frame structures [60; figure 2].
Claim 2, as best understood, Baeck et al. discloses the platform according to claim 1, wherein the first direction [X] is an in-plane direction in-plane a plane spanned by the first actuation layer [figure 2], and/or wherein the second direction [Y] is an in-plane direction in-plane a plane spanned by the second actuation layer [figure 2].
Claim 3, as best understood, Baeck et al. discloses the platform according to claim 2, wherein the in-plane direction is a direction parallel to the plane spanned by the first actuation layer or the second actuation layer, respectively [figure 2].
Claim 6, as best understood, Baeck et al. discloses the platform according to claim 1, wherein the first frame [31] is a static frame [paragraph 0050], and/or wherein the second frame, the third frame and the fourth frame are moveable frames.
Claim 8, as best understood, Baeck et al. discloses the platform according to claim 1, wherein any of said auxiliary frame structures comprise beams [figure 2], springs or a combination thereof.
Claim 14, as best understood, Baeck et al. discloses the platform according to claim 1, wherein a moveable object [probe] is attached to the platform [paragraph 0082].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baeck et al. [US 2002/0038984] in view of Mems Drive Inc [WO 2017/079298].
Claim 4, as best understood, Baeck et al. discloses the platform according to claim 1, with the exception of the second direction is an out-of-plane direction out of a plane spanned by the second actuation layer 
Mems Drive Inc teaches a platform, comprising: an in plane Mems actuator [150, figure 7a] wherein an out-of-plane actuator [160; figure 7b] is added to incorporate an out-of-plane direction out of a plane spanned by the second actuation layer [paragraph 0052].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mems Drive Inc by changing the orientation of one of the plurality of actuators to add an out-of-plane direction to the platform of Baeck et al.in order to alter the direction of movement of the platform.
Claim 5, as best understood, Baeck et al. as modified discloses the platform according to claim 4, wherein Mems Drive Inc teaches that the out-of-plane direction is a rotation of the third frame and the fourth frame with respect to each other, and/or wherein the out-of-plane direction is a vertical translation [paragraph 0048] of the of the third frame and the fourth frame with respect to each other.
Claim 9, as best understood, Baeck et al. discloses the platform according to claim 1, with the exception of the platform comprises: a third actuation layer comprising a fifth frame, a sixth frame and actuators connected between the fifth frame and the sixth frame, wherein the actuators are adapted to move the fifth frame and the sixth frame with respect to each other in a third direction, different from the first direction and the second direction; wherein the fifth frame of the third actuation layer is mechanically connected to the third frame of the second actuation layer.
Mems Drive Inc teaches a platform, comprising: an in plane Mems actuator [150, figure 7a] comprising a first, second, third and fourth frames [12, 151, 155 and 153] combined with an out-of-plane actuator [160; figure 7b; paragraphs 0050 and 0052] which comprises a third actuation layer comprising a fifth frame [168], a sixth frame [166] and actuators [167] connected between the fifth frame and the sixth frame, wherein the actuators are adapted to move the fifth frame and the sixth frame with respect to each other in a third direction [Z axis; paragraph 0050], different from the first direction [X axis] and the second direction [Y axis]; wherein the fifth frame [168] of the third actuation layer is mechanically connected to the third frame [155] of the second actuation layer [figure 9A].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the third actuation layer of Mems Drive Inc to the platform of Baeck et al. in order to add another dimension of motion for the platform.
Claim 11, as best understood, Baeck et al. as modified discloses the platform according to claim 9, wherein Mems Drive Inc teaches that the third direction is an out-of-plane direction out of a plane spanned by the third actuation layer [paragraphs 0050 and 0052].
Claim 12, as best understood, Baeck et al. as modified discloses the platform according to claim 11, wherein Mems Drive Inc teaches that the out-of-plane direction is a rotation of the fifth frame and the sixth frame with respect to each other, and/or wherein the out-of-plane direction is a vertical translation of the fifth frame and the sixth frame with respect to each other [figure 9a].
Claim 13, as best understood, Baeck et al. as modified discloses the platform according to claim 9, wherein Mems Drive Inc teaches that the fifth frame and the sixth frame are moveable frames [paragraph 0050].
Claim 14, as best understood, Baeck et al. as modified discloses the platform according to claim 1, wherein Mems Drive Inc teaches that a moveable object [154] is attached to the platform [153; paragraph 0040].

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837